    Case 2:17-cr-00008-EEF-DEK Document 56 Filed 11/08/18 Page 1 of 1



MINUTE ENTRY
FALLON, J.
NOVEMBER 8, 2018

                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                     CRIMINAL ACTION

VERSUS                                       NO.   17-8

MICHAEL BROWN                                SECTION:     L (3)

BEFORE JUDGE ELDON E. FALLON
Case Manager: Dean Oser
Court Reporter: Mary Thompson

Appearances: AUSA Jonathan Shih, for the 02government
             Jeffrey Smith, Esq., for defendant
             Probation Officer


SENTENCING AS TO COUNTS ONE & TWO OF THE BILL OF INFORMATION:

Defendant is present.

There were no objections to the PSI by either the Government or
the defendant.

Sentence: See Judgment in a Criminal Case.

Defendant was remanded to the custody of the U.S. Marshal.




 JS-10:   :09
